United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     May 10, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-30629



     H. HUNTER WHITE, III,


                                            Plaintiff-Appellee,


            versus


     KPMG LLP; ET AL,


                                            Defendants,


     PRESIDIO FUND ADVISORS LLC,


                                            Defendant-Appellant.


         Appeal from the United States District Court for the
                 for the Eastern District of Louisiana



Before GARWOOD, DAVIS and GARZA, Circuit Judges.

PER CURIAM:*

     Presidio Fund Advisors LLC (Presidio), a defendant below,

seeks to appeal the district court’s denial of its motion to stay

proceedings pending the arbitration of the claims of plaintiff-



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appellee H. Hunter White (White) against other defendants in the

suit,    Deutsche    Bank      AG   and   Deutsche      Bank    Securities,      Inc.

(collectively Deutsche Bank) and Olson Lemons PC (Olson Lemons).

White originally filed the suit in July 2004 for, inter alia,

alleged   violations      of    section       10(b)   and    Rule   10b-5   of   the

Securities Exchange Act of 1934 and related state law claims,

against   KPMG,     LLP   (KPMG),    Deke      Carbo,   Presidio,     and   Bayside

Diversification Fund, Ltd. (Bayside); Olson Lemons was subsequently

added as a defendant, as was Deutsche Bank.                 The suit against KPMG,

and that against Deke Carbo, each had settled by sometime in

January 2005.

     Deutsche Bank and Olson Lemons each had separate written

arbitration agreements with White.               Deutsche Bank moved under 9

U.S.C. §§ 3 & 4 to compel arbitration of the claims against it and

for stay of the suit against it pending arbitration; Olson Lemons

moved under section 3 for stay of the suit against it pending

arbitration under its arbitration agreement.                   Presidio was not a

party to or mentioned in any of those arbitration agreements, or in

any other arbitration agreement to which White (or any other party

to the suit) was a party.1          Presidio moved for a stay of the suit

against it under section 3 on the ground that the claims against it


     1
        KPMG likewise had a written arbitration agreement with
White (which did not mention Presidio and to which it was not a
party) and also moved under §§ 3 & 4 to compel arbitration and for
stay of the suit against it; that motion was mooted by White’s
settlement with KPMG.

                                          2
were so interrelated with the claims against Deutsche Bank and with

those against Olson Lemons that the suit against Presidio should be

stayed pending the arbitration of the claims of White against

Deutsche Bank and the arbitration of the claims of White against

Olson Lemons.    Presidio does not claim to be a party to any

arbitration agreement or be entitled to arbitrate any claims

against it.

     The district court in May 2005 granted the motion of Deutsche

Bank to compel arbitration and for stay and granted the motion of

Olson Lemons for stay,2 but denied Presidio’s motion for stay.   As

to Presidio, the court noted:

     “. . . I’m not persuaded that there is enough of an
     overlap so at this point in time anyway, I’m not going to
     grant the stay. And we can – so the motion of Presidio
     to stay the proceedings pending arbitration is denied, at
     least at this juncture. If something happens further
     down the road to further illuminate it, to be raised
     again perhaps, but I’m not persuaded at this point.”

     We agree with the district court that there is not enough of

an overlap.   Presidio has not demonstrated that, as a non-party to

any relevant arbitration agreement, it is entitled to a mandatory

stay under section 3.   As we recently stated, “the question is . .

. ultimately . . . whether proceeding with litigation [against a

non-signatory seeking a stay] will destroy the signatories’ right

to a meaningful arbitration.” Waste Mgmt. v. Residuos Industriales



     2
        Shortly before oral argument we were informed that all
White’s claims against Olson Lemons had settled.

                                 3
Multiquim, 372 F.3d 339, 343 (5th Cir. 2004).3         Here, proceeding

with the suit against Presidio will not destroy the right of

Deutsche   Bank,   or   that   of   Olson   Lemons,   to    a   meaningful

arbitration.4

     We hold that Presidio is not entitled to a mandatory stay

under section 3.    Hence, we have no jurisdiction under 9 U.S.C. §

16(a)(1)(A).    Waste Mgmt. at 343; Adams v. Georgia Gulf Corp., 237
F.3d 538, 541-42 (5th Cir. 2001).       Although the district court has

discretionary authority to grant a stay in the management of its

docket, denial of such a discretionary stay is a non-appealable

interlocutory order where, as here, the request for stay “does not

fall under the auspices of the FAA.”        Adams at 541.

     Accordingly, the appeal is

                               DISMISSED.




     3
       See also id. at 342, n.2 (“litigation would have adversely
affected the signatory’s right to arbitration”); n.3 (“if lawsuit
against non-signatory were allowed to proceed, it would have a
critical impact upon the arbitration”); and n.4 (“permitting suit
to go forward would undermine the arbitration proceeding”).
     4
        We note that there is nothing to indicate that any of the
parties to the various arbitration agreements – either KPMG, Olson
Lemons or Deutsche Bank – has ever taken the position that the
failure to stay this suit as against Presidio would adversely
affect the rights of that party (i.e., KPMG, Olson Lemons or
Deutsche Bank) to a meaningful arbitration.

                                    4